                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Kenneth D. Parker,

      Plaintiff,                                      Case No. 2:19-cv-899

      V.                                             Judge Michaei H. Watson

Commissioner of Social Security,                      Magistrate Judge Deavers

      Defendant.

                              OPINION AND ORDER

      Kenneth D. Parker {"PlaintifF') objects to the Report and Recommendation

("R&R") that Chief Magistrate Judge Deavers issued in this case, EOF No. 19,

which recommended that the Court overrule PiaintifTs statement of specific

errors and affirm the decision of the Commissioner of Social Security. Obj., ECF

No. 20.

                         I.     PROCEDURAL HISTORY

      Plaintiff filed an application for a period of disability and disability insurance

benefits on February 25,2016, alleging a disability onset date of January 31,

2012. The claim was denied initially and upon reconsideration. An

administrative law judge ("ALJ") thereafter held a hearing and issued a decision

finding that Plaintiff was not disabled. The Appeals Council denied Plaintiffs

request for review and adopted the ALJ's decision as the final decision of the

Commissioner of Social Security.
       Plaintiffsued in this court on March 11, 2019, challenging the

Commissioner's decision. Upon consideration of Plaintiffs statement of specific

errors, the Commissioner's response, and Plaintiffs reply, Chief Magistrate

Judge Deavers issued an R&R recommending the Court affirm the

Commissioner's decision. Plaintiffobjects to that R&R.

                           II.   STANDARD OF REVIEW

      Chief Magistrate Judge Deavers issued the R&R pursuant to Federal Rule

of Civil Procedure 72(b). Under that rule, the Undersigned must determine de

novo any part of the Magistrate Judge's disposition that has been properly

objected to. Fed. R. Civ. P. 72(b)(3). The Undersigned may accept, reject, or

modify the R&R, receive further evidence, or return the matter to the Magistrate

Judge \A/ith instructions. Id.

                                  III.   ANALYSIS

       Plaintiffobjects to Chief Magistrate Judge Deavers's conclusion that the

ALJ properly evaluated the opinion of Ms. Moon, Plaintiffs treating physician

assistant. Ms. Moon opined that Plaintiff would likely miss two or more days of

work per week due to his diagnosed conditions. Ex. 5F, PAGEID # 497. Plaintiff

insists the ALJ failed to properly evaluate Ms. Moon's opinion, in violation of SSR

06-3P. For the following reasons, the Court OVERRULES Plaintiffs objection.




Case No. 2:19-cv-899                                                    Page 2 of 7
      The term "medical sources" includes both "acceptable medical sources"

and "other health care providers who are not 'acceptable medical sources.'''^

SSR 06-3p. Evidence from "acceptable medical sources" can be used to

establish the existence of a medically determinable impairment, serve as medical

opinions, and be considered treating sources. Id. Physician assistants,

however, do not quaiify as acceptable medical sources. See id. Rather,

physician assistants are other medical sources. Id.

      Evidence from other medical sources may be used to "show the severity of

the individual's impairment(s) and how it affects the individual's ability to

function." Id. Other medicai sources and non-medical sources are classified

together as "other sources."

      An AU is required to consider such "other source" evidence when

evaiuating an acceptable medical source's opinion and as part of the ALJ's

general duty, set forth in 20 C.F.R. § 416.927(b), to consider aii the avaiiabie

evidence in an individual's case record. Id.

      The ALJ should consider the §§ 404.1527(d) and 416.927(d) factors not

only when evaluating evidence from "acceptable medical sources," but also when

evaluating opinion evidence from "other sources." Id. The factors are:

       •   How iong the source has known and how frequentiy the source
           has seen the individual;
       •   How consistent the opinion is with other evidence;
       •   The degree to which the source presents relevant evidence to
           support an opinion;

' The Court will refer to the latter as "other medical sources."
Case No. 2:19-cv-899                                                        Page 3 of 7
      •   How well the source explains the opinion;
      •   Whether the source has a specialty or area of expertise related to
          the individual's impairment(s); and
      • Any other facts that tend to support or refute the opinion.

Id. Not every factor will apply in each case, and the evaluation of an "other

medical source's opinion" will depend on the facts of each case. Id.

      Finally, "the case record should reflect the consideration of opinions" from

other medical sources. Id. And,

      [ajlthough there is a distinction between what an adjudicator must
      consider and what the adjudicator must explain in the disability
      determination or decision, the adjudicator generally should explain the
      weight given to opinions from the 'other sources,' or otherwise ensure
      that the discussion of the evidence in the determination or decision
      aiiows a ciaimant or subsequent reviewer to foiiow the adjudicator's
      reasoning, when such opinions may have an effect on the outcome of
      the case.

id. (emphasis added).

      in this case, Ms. Moon opined that Plaintiff would likely have partial or full

day unscheduled absences from work two or more times per month. Ex. 5F,

PAGEID # 497. The ALJ explained that she gave that opinion "little weight"

because Ms. Moon "provided little explanation of the evidence relied on in

forming the opinion," the opinion was "conclusory," and the opinion was

"otherwise not supported by the medical evidence of record." ALJ Dec. 9,

PAGEID # 58. Plaintiff argues that the ALU's assessment of Ms. Moon's opinion

was not supported by substantial evidence and violated SSR 06-3P.

      Upon de novo review, the Court agrees with the Magistrate Judge that the

ALU's evaluation of Ms. Moon's opinion satisfied the rule and was supported by
Case No, 2:19-cv-899                                                       Page 4 of 7
substantial evidence. As noted above, how well a source explains her opinion

and the degree to which a source presents reievant evidence to support her

opinion are two factors SSR 06-3P suggests for evaluating other medicai source

opinions. The ALJ considered those factors in this case and found they

supported according iittle weight to Ms. Moon's opinion. Indeed, with respect to

those two factors, the ALJ noted that Ms. Moon's opinion was conclusory and

that Ms. Moon "provided little explanation of the evidence reiied on in forming the

opinion." ALJ Dec. 9, PAGEID # 58. The ALJ's conclusions on those two factors

are supported by Ms. Moon's Medical Source Statement itself. Ms. Moon left

most of that document entirely blank, checking oniy a box opining Piaintiff wouid

miss two or more work days per month, checking a box stating that she reviewed

Plaintiffs records in compieting the Medical Source Statement, and writing that

her opinion was based on her diagnoses of biiateral piantar fasciitis, shouider

pain, and iow back pain. Ex. 5F, PAGEID ## 494-97. Ms. Moon's opinion was,

in fact, conclusory, and itfailed to explain the evidence upon which itwas based

aside from listing PlaintifTs general diagnoses without expiaining why those

diagnoses would cause absences from work.

      The ALJ further considered whether Ms. Moon's opinion was supported by

the record evidence—another one of the factors endorsed by SSR 06-3P—

conciuding that the record evidence did not support Ms. Moon's opinion. ALJ

Dec. 9, PAGEID # 58. On this point. Plaintiff contends on objection that record

evidence supported Ms. Moon's opinion. Specifically, Plaintiff contends that Ms.

Case No. 2:19-cv-899                                                    Page 5 of 7
Moon completed a functional capacity evaluation ("FCE") that supports her

subsequent opinion regarding work absences and that the ALJ never

acknowledged that Ms. Moon completed the FCE. The Court finds this objection

meritless.

      First, contrary to PlaintifTs characterization, Ms. Moon did not conduct the

FCE. The FCE was conducted by Theresa L. Wright, PT DPT. Ex. 4F at

PAGEID ## 487,493. Ms. Moon was the "referring provider," and a copy of the

FCE was sent to Ms. Moon. Id. at PAGEID ## 470,487, 493. It was thus not

error for the ALJ to fail to mention that Ms. Moon conducted the FCE.

      Second, the FCE does not provide support for Ms. Moon's opinion that

Plaintiff would miss two or more days of work per month. Nowhere does the FCE

opine that Plaintiff would likely miss two or more days of work per month. In fact,

the ALJ discussed the FCE and accorded it great weight, except with respect to

PlaintifTs ability to sit and stand,^ because the limitations noted in the FCE

conformed to the limitations contained in the ALJ's own RFC determination.

Because the FCE mostly mirrored the RFC, and nothing in the FCE suggested

Plaintiff would likely miss two or more days of work per month, the FCE did not

support Ms. Moon's opinion.




^ With respect to the FCE's sitting and standing limitations, the FCE noted an ability to
sit for thirty-five minutes and stand for 100 minutes. Ex. 4F, PAGEID # 486. The ALJ
accorded those specific conclusions little weight because they were not supported by
the record as a whole. ALJ Dec. 9, PAGEID #58.
Case No. 2:19-cv-899                                                           Page 6 of 7
        Finally, Plaintifftakes Issue with Chief Magistrate Judge Deaver's R&R for

citing record evidence that contradicted Ms. Moon's opinion regarding PlalntlfTs

likely unexcused absences from work. Plaintiff argues Chief Magistrate Judge

Deavers engaged In a post hoc rationalization by citing such evidence. Obj. 4,

ECF No. 20. But the ALJ herself stated that Ms. Moon's opinion was not

supported by the record evidence. ALJ Dec. 9, PAGEID # 58. Thus, the R&R

was not raising a new basis for supporting the ALJ's evaluation of Ms. Moon's

opinion. By citing specific record evidence that contradicted Ms. Moon's opinion,

the R&R was simply demonstrating that the ALJ's conclusion In this regard was

supported by substantial evidence. It Is not a post hoc rationalization for Chief

Magistrate Judge Deavers to show that substantial evidence, which the ALJ cited

In her RFC determination, supported the ALJ's conclusion that Ms. Moon's

opinion was not supported by the medical evidence of record.

        The ALJ properly evaluated Ms. Moon's opinion. Plaintiffs objection Is

OVERRULED. The Court ADOPTS the R&R and AFFIRMS the Commissioner's

decision. The Clerk shall enter final Judgment for Defendant and terminate this

case.


        IT IS SO ORDERED.




                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:19-cv-899                                                     Page 7 of 7
